Citation Nr: 1537627	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board videoconference hearing before the undersigned in March 2013.  A transcript of the hearing is associated with the Veteran's file.  In July 2014, the Board reopened the claim for service connection for bilateral pes planus and remanded the merits of the claim for additional development.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran's preexisting bilateral pes planus underwent no permanent increase in severity during service. 


CONCLUSION OF LAW

Bilateral pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination for her claimed bilateral pes planus.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examination is adequate for the purposes of determining service connection, as it involves a review of the Veteran's pertinent medical history as well a physical examination of the Veteran, and provides an adequate basis for the diagnosis and opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant appeal has been previously remanded in July 2014 for the provision of a VA examination and to obtain outstanding treatment records.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in March 2013.  The Board finds that the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran claims that her preexisting bilateral pes planus was aggravated during service by marching and running as well as wearing improperly fitted shoes.  See Hearing Transcript at 3.

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b).

In this case, the Veteran's enlistment examination in August 1963 reveals asymptomatic third degree pes planus.  This disability was clearly "noted" on the examination.  The presumption of soundness does not apply, and the Board finds the Veteran suffered from preexisting bilateral pes planus upon entrance to active service.  

The Board must next determine whether the Veteran's preexisting pes planus was aggravated by her military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should an increase be established, the presumption of aggravation applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Board observes that service treatment records are absent any findings and complaints of, or treatment for, pes planus during service.  Service records in June and December 1964 reveal treatment for itchy feet, but not pes planus.  Further, even accepting as credible the Veteran's statements that she received treatment for pes planus during service, comparing the August 1963 enlistment examination and May 1966 separation examination, there is no indication of an increase in severity in the Veteran's disability.  The May 1966 separation examination reveals clinically normal feet, and further, the Veteran affirmatively denied having foot trouble.  See Report of Medical History dated May 1966.  Several years later, the Veteran was examined in April 1974 prior to enlisting in Reserve service, and she was found to have normal feet and she once again affirmatively denied having foot trouble.  

The Veteran was provided a VA examination in February 2015 in accordance with the Board's July 2014 remand instructions.  The Board finds substantial compliance with its instructions.  The VA examination is adequate for the purposes of determining service connection because it involves a review of the Veteran's entire claims file, a physical examination, and it provides an adequate basis for the diagnosis and opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The February 2015 VA examiner cites to the several service treatment records noted above, noting in particular the August 1963 enlistment examination which revealed bilateral pes planus, along with the May 1966 separation examination and April 1974 reenlistment examination, both silent for foot abnormalities.  As no increase in severity was noted either in service or at the conclusion of service, the examiner determined that the Veteran's bilateral pes planus was not aggravated beyond its natural progression by an in-service event, injury or illness.    

The Veteran has submitted several medical opinions written by VA podiatrists.  In October 2010 and September 2012, Dr. W.J. opined that the Veteran's foot problems were related to her military service.  However, these opinions do not address pes planus.  Rather, the podiatrist addressed a number of other foot problems, including plantar fibromatosis, hammertoes, bunions, plantar fasciitis, and calluses.  The podiatrist also based his opinion on an inaccurate factual basis - that there was no evidence of any type of foot problems at the Veteran's enlistment examination.  As noted above, the August 1963 enlistment examination clearly showed preexisting pes planus.  For these reasons, the Board does not find Dr. W.J.'s opinions probative in this matter.  In November 2012, another VA podiatrist, Dr. E.N., opined that the Veteran's back problems were aggravated by military service and her back problems, in turn, directly contributed to her bilateral foot condition.  The opinion is not probative because it relates the Veteran's foot condition to her back condition, which is not service connected.  

The Board acknowledges the Veteran's statements that she was treated for pes planus during service and that she went on sick call on several occasions due to foot pain.  See November 2012 Statement in Support of Claim.  The Board also acknowledges several lay statements submitted in September 2009 by family and friends which describe difficulty pertaining to the Veteran's feet.  The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  However, to the extent the Veteran asserts that her preexisting pes planus underwent a permanent increase in severity during service, the contemporaneous evidence directly conflicts with her more recent assertions.  As noted above, the Veteran's feet were normal and she denied having or having had any foot trouble at her separation examination in May 1966, and at her April 1974 reelistment examination for Reserve service.  The Board finds the contemporaneous evidence more probative than the Veteran's more recent assertions, which were made in the course of seeking disability compensation.  

The Board finds that the Veteran has not satisfied her burden of establishing an increase in severity of her preexisting pes planus during service.  See Wagner, 370 F.3d at 1096.  Absent such an increase in severity, aggravation of the preexisting pes planus may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  As such, the Veteran's claim of service connection for bilateral pes planus is denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


